 

 

 

 

 

 

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 1) 0 R | GINA EOURT -N.D. OF NY.
ie
UNITED STATES DISTRICT COURT
for the MAY 16 2019
Northern District of New York
AT _ O'CLOCK
John M. Domurad, Clerk - Albany

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

718 Central Avenue, Apartment 2
Albany, New York 12206

 

 

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests
the search of the following person or property located in the Northern District of New York

(identify the person or describe the property to be searched and its given location):

See Attachment A

Case No. 1 :19-MJ- S19 CCE)

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and
seize the person or property described above, and that such search will reveal (identify the person or

describe the property to be seized):

Fraudulent permanent resident card bearing AMBROCIO VICENTE’s name located inside the

premises

YOU ARE COMMANDED to execute this warrant on or before

C1 in the daytime 6:00 a.m. to 10 p.m.

May 24, 2019

 

(not to exceed 14 days)
O oatany time in the day or night because good

cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for
the property taken to the person from whom, or from whose premises, the property was taken, or
leave the copy and receipt at the place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant,
must prepare an inventory as required by law and promptly return this warrant and inventory to
United States Magistrate Judge Choose an item..

Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse
oq result listed in 18 U.S.C. § 2705 (except for delay of trial), and authorize the officer

executing this warrant to delay notice to the person who, or whose property, will be

searched or seized (check the appropriate box)

O) for days (not to exceed 30).

C1 until, the facts justifying, the later specific date of

Date issued: VY) x4 10,80) G
Time issued: 3'°4O

 

_L£)
A pe

*

Heispges” tet D>
Hon. Darieit-Stewart, U.S. Magistrate Judge

 

City and State: Albany, NY

Printed name and title

 
PAIAIRION
AO 93 (Rev. 11/13) Search and’Seizure Warrant (Page 2)

 

 

Return
Case No.: Date & time warrant executed: | Copy of warrant & inventory left with:
1 :19-MJ- 31a (crn) s[is[aca OTS AiTcnen TAGLE

 

 

 

 

Inventory made in the presence of :
Mask INS , Sin ITA, Hance es

 

 

Inventory of the property taken and name of any person(s) seized:
Oo) - LPR Carag A* ObF7- 0aF- 434

00% - Jecac ecueity Caro # /62- 40-7639
AH /64 233/10

603 - Gusremacte Passece tT
Bigs aayg- IST2A

Ooo - Seca SéeuRitTy Cago

OoS - Guatemala Dewees License B-jolt/oa

00% - Guatemarca Passecet *® 00012AT433

OCT - Tenas Reaokouse Pay STuas (5)

608- NSD CLEANING PAY STUBS (3)

Coq - LaAwFuL PERMANENT Resioesr Caro AH OF) -03 83-05%
6/0 - LAWFUL PERMANEST RES DEST CARO AF OA\- S987 -092
Oil - Secriar Seceueivy caro  oB- 4H- {03k

OM- Seca. SecuneiTy CALO F O3B-LB-Yory
6), - Seana Secueity CA Zo PBLTIY- Gy-o4vYs
Oj4- GubTemarca PassPpoeT H# 3049S5 6004 is _
OIS — Lawsfuc PERMANENT RESIOENT CARO AN OAL ~TE7- B02
bib - Soca SecukiTe CARO F OLE 6A- 91697

cp Calo FIV4Z4Y4SS 1070)

O17 — FUATEMALA

O18 - GUATErerea

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was yéturned along with the
original warrant to the designated judge.

Date: S/iy |2014

 

 

-
= Executing officer’s signature

Printed name and title

 

 

 
ATTACHMENT A

PROPERTY TO BE SEARCHED

This warrant applies to the premises at 718 Central Avenue, Apartment 2. Albany, New
York 12206

ae
es $

_

cia

 

 
